DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-11 as filed on 3/15/2021 are under examination in the instant office action.
Claims 12-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was treated as/made without traverse in the reply filed on 8/31/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8-11 remain rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637). 
The cited reference by Zheng discloses (see abstract) an algal bead comprising unicellular microalga Chlorella, activated carbon or “char” (carbon is main component of 
As applied to claims 8 and 9: the cited algal beads contain soluble salts of sodium, calcium, chlorides and carbonates within the broadest meaning of the claims since these cations and anions were used for making beads as disclosed.
Thus, the cited reference anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637) and Jung et al (Bioresource Technology. 2016, 211, pages 108-116).
The cited reference by Zheng discloses (see abstract) an algal bead comprising unicellular microalga Chlorella, activated carbon (same as generic “char” for being main component of a generic char), and a cross-linked organic matrix such as alginate salt. The beads are intended for bioremediation and for removal of nitrogen and phosphorous.  

However, the prior art teaches that biochar derived algal biomass is used and well suited for incorporation into calcium-alginate beads as intended for bioremediation and for removal of phosphorous.  For example: see abstract of the cited reference by Jung. The cited reference by Jung also acknowledges that carbon is a main component of biochar and it is used for its beneficial absorbent characteristics, large surface area and porous structure (page 108, col. 2, last par.) and it is cheap or low-cost material (page 109, col.1, par. 1). The cited reference by Jung also teaches that biochar can be made from various agricultural residues or organic waste (page 108, col. 2, last par.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the composition of Zhen by incorporation of a biochar or a carbon material derived from algal biomass with a reasonable expectation of success in providing beneficial algal beads because algal calcium-alginate beads are made with absorptive porous carbon material as intended for bioremediation and because carbon materials made from agricultural residues including algal biomass are well suited for bioremediation and also low-cost material as taught and/or suggested by Jung. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637) and Jung (Bioresource Technology. 2016, 211, pages 108-116) as applied to claims 1, 3, 4, 6-11 above, and further in view of  US 8,372,598 (Mucha). 
The cited references by Zheng and Jung as above. 
The cited references disclose algal beads for bioremediation, wherein the algal beads comprise absorptive porous material such as carbon or biochar. The cited references are silent about the use of clay and/or kaolin.
However, it is well known in the prior art to use various porous materials as carriers for immobilization of viable and functional microorganisms on solid and semi-solid supports including clay minerals or kaolin (silica-alumina composites)  together with alginate, carrageenan, agarose, activated carbon,  char, etc.; for example: see US 8,372,598 at col. 32-34.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the composition of Zhen by adding additional carriers for microbial immobilization including clay or kaolins with a reasonable expectation of success in providing beneficial algal beads because it is well known in the prior art to use various porous materials as carriers for immobilization of viable and functional microorganisms on solid and semi-solid supports including clay 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 3/15/2021 have been fully considered but they are not all found persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637) Applicants main argument is directed to the idea that the cited reference describes the use of “activated carbon” but of “char” or “biochar” for incorporation into microsphere with microalga. Applicant argues that “while all char comprises carbon, all carbon is not char” (response page 8, par. 2). 
This argument is not found fully persuasive with regard to the differences between terms “activated carbon” and “char” as intended for the instant application and claims. In view of specification “char” is a carbon-rich material made by pyrolysis of carbonaceous materials (par. 0049), char contains 90% and more of carbon (0049); and “char” is made from various materials including coal or biomass (0050). Activated 
However, since the reference by Zheng et al is silent about the source of starting carbonaceous materials for providing “char” (or “activated carbon”), the rejection of pending claim 6 under 35 U.S.C. 102 (a) (1) as being anticipated by Zheng et al is withdrawn herein.
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637) and Jung et al (Bioresource Technology. 2016, 211, pages 108-116) Applicants argue (response page 9) that the cited Jung does not and/or cannot suggest the use biochar for immobilization of alga because it does not recognize nutritional value of biochar as a carbon source for alga immobilized therein as intended for the insntst application (0052).
This argument is not found persuasive with regard to the claimed product because argument is directed to an intended use or effect of components of the claimed product. The claimed invention is not directed to a method of using or culturing immobilized alga to consider the intended effects. The cited reference by Jung 
With regard to the claim rejection under 35 U.S.C. 103 as being unpatentable over Zheng et al (“Preparation, characterization of immobilized bacteria‐algae microspheres and bioremediation of eutrophic lake water”. Huanjing Gongcheng Xuebao (2014), 8(5), 1999‐2005; STN Caplus abstract accession number 2014:2074637) and Jung (Bioresource Technology. 2016, 211, pages 108-116) and further in view of US 8,372,598 (Mucha) Applicant argues that the teaching by US 8,372,598 (Mucha) is misplaced (response page 10) because it teaches various support materials for bacteria and fungi but not for alga. 
This argument is not found persuasive because the teaching by US 8,372,598 (Mucha) about various support materials including biochar, clay, alginate, etc. is applied to microorganisms and claimed microalga are microorganisms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
May 29, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653